By the Court.
This matter is before the court on reservation and report by a single justice. A full description of the procedural background of the matter is set forth in the concurring opinion of the Chief Justice.
A majority of the Justices decline to adopt the conclusion of the specially assigned judge of the Superior Court that the Commonwealth presently is not meeting its obligations under Part II, c. 5, § 2, of the Massachusetts Constitution, and reject her recommendation for further judicial action at this time. The plaintiffs’ motion for further relief is therefore denied, and the single justice’s ongoing jurisdiction shall be terminated. By this action, the court disposes of the case in its entirety.

So ordered.